Citation Nr: 1715647	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for a right knee disability.

3. Entitlement to a schedular rating in excess of 10 percent for traumatic strain, lumbar spine.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to June 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in December 2014, but failed to appear.  A request for postponement was not received; thus, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.702 (d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran contends that service connection is warranted for both a right knee disability and a left knee disability.  Specifically, the Veteran contends that he injured both of his knees during service while working on a humvee truck.  

The Veteran is competent to report injuries that occurred during service and his personnel records confirm that he served as an automotive organizational mechanic.  The Veteran's STRs also confirm complaints of knee and leg pain.  

The Veteran was afforded a VA examination in January 2012, during which the VA examiner diagnosed the Veteran with a peripheral linear tear involving the posterior horn of the medial meniscus (left), and strain, knee joint (right).  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that there were no chronic knee conditions as per the Veteran's service medical records as well as no civilian medical records (immediately after he left active service) pertaining to chronic knee conditions.  However, given the Veteran's consistent complaints of leg and knee pain during and after service and his current diagnoses, it appears that the examiner did not consider the Veteran's lay testimony, and a remand is therefore necessary to clarify whether the Veteran has a right knee and/or left knee disability related to his active service.  Specifically, whether the Veteran's current left and right knee disabilities are related to his claimed in service injury.  Accordingly, the Board finds that an additional VA examiner opinion is necessary to determine the nature and etiology of the Veteran's right and left knee disabilities.

Turning to the claim of entitlement to an increased rating for traumatic strain, lumbar spine, although range of motion testing results were reported by the December 2015 and March 2017 VA examiners, the Board finds such results to be inadequate because they do not include the range of motion results required by the Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158   (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter to the Veteran advising him how to substantiate a claim for service connection for a disability of the bilateral knees and a claim for an increase rating for a traumatic strain, lumbar spine. 

2. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

3. Schedule the Veteran, if necessary, for a VA examination to determine the nature and etiology of his right and left knee disabilities.  The claims file (including any additional medical evidence obtained as a result of this Remand) should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified right and left knee disabilities, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, if necessary, the examiner should respond to the following:

    (a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed right and left knee disabilities had their onset during active service or within one year of the Veteran's separation from active service in June 2010, or are otherwise related to service?  The examiner is asked to consider whether the Veteran has a right and/or left knee disability related to service that is distinct from his radiculopathy.  
   
All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record, specifically including the Veteran's reports of continuity of knee symptomatology.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

4.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected lumbar spine disability.  The claims file (including any additional medical evidence obtained as a result of this Remand) should be made available to the examiner for review.  The examiner should consider the full history of the identified lumbar spine disability, including the Veteran's competent account of his symptoms.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

In doing so, the examiner is to provide the current ranges of motion in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also review the prior VA examination report, and provide a retrospective opinion as to the range of motion of the lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If it is not possible to provide a retrospective opinion without resorting to mere speculation, he or she should clearly explain why that is so.

5. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

